Citation Nr: 1415763	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  05-17 093	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lung disease, now claimed as chronic obstructive pulmonary disease.

2.  Entitlement to service connection for asthma.

3.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate A. Sosna, General Attorney


INTRODUCTION

The Veteran served on active duty from June 1975 to April 1981.

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from November 2004 and November 2008 rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2009, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In February 2012, the Board issued a decision that denied the claims of entitlement to service connection for asthma, entitlement to an initial rating in excess of 70 percent for PTSD, and a claim to reopen a claim of entitlement to service connection for lung disease, now claimed as chronic obstructive pulmonary disease, based on new and material evidence.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying her of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the October 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In November 2013, the Veteran responded that she wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the February 2012 Board decision is vacated.   



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


